Meyer, J.:
I dissent.
This appeal involves a proceeding under K.S.A. 60-1501, wherein the district court dissolved a writ of habeas corpus which had previously been issued on behalf of appellant Sesmon Sweat (petitioner).
At issue herein is whether petitioner’s first attempt, in March 1982, to comply with the Interstate Agreement on Detainers (K.S.A. 22-4401 et seq., hereinafter, the “Agreement”) was sufficient to activate the running of the 180-day provision of that compact. Resolving this issue requires one to determine whether the petitioner or the prosecution must bear the burden of a failed attempt to comply with the provisions of the Agreement.
The applicable provision of the Agreement reads as follows:
“Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred and eighty (180) days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint . . . .” K.S.A. 22-4401, Art. 111(a).
It is manifestly obvious that petitioner’s first notice and request was not actually delivered to the appropriate authorities pursuant to the above-quoted statute, it having been conceded that the sheriff s office, which actually received that request, did not forward it to either the prosecutor or the district court.
This failure to effect delivery on those proper officials was due to the fact that the first request was directed to the wrong addressee. Petitioner relies on the following language in the Agreement to support his argument that it is the responsibility of the officials in the sending state to insure that his request is properly addressed and mailed.
“The written notice and request for final disposition referred to in paragraph *281(a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.” K.S.A. 22-4401, Art. 111(b).
The majority have today announced a rule embracing petitioner’s argument. I, for one, am philosophically opposed to such a rule, but, additionally, I firmly believe that in several of its opinions the Kansas Supreme Court has made statements which dictate an opposite result.
Kansas law has long cast upon one who seeks to enforce his statutory right to a speedy trial the burden to bring himself squarely within the provisions of the applicable statute through strict compliance with its requirements.
"To obtain the right of a speedy public trial provided by section 10 of our Bill of Rights, as legislatively defined by the Uniform Mandatory Disposition of Detainers Act, it is incumbent upon the accused incarcerated in a penal institution of this state to comply with all provisions of the Act, including the preparation of his written request for disposition of detainer to be addressed to the court in which the indictment, information or complaint is then pending against him and to the county attorney charged with the duty of prosecuting it.” Brimer v. State, 195 Kan. 107, Syl. ¶ 2, 402 P.2d 789 (1965).
And see also Townsend v. State, 215 Kan. 485, Syl. ¶ 3, 524 P.2d 758 (1974).
Brimer v. State involved the Uniform Mandatory Disposition of Detainers Act (then K.S.A. 62-2901 et seq. (Corrick); now K.S.A. 22-4301 et seq., hereinafter the “Act”). The Act applies to persons who are incarcerated in Kansas; the Agreement applies to persons incarcerated outside this state (or in a federal facility within this state).
The Act and the Agreement have been held to be parallel acts, each providing a legislatively defined protection of the constitutional right to a speedy trial. Those provisions of the Act which are essentially parallel to Art. 111(a) and (b) of the Agreement state as follows:
“Any person who is imprisoned in a penal or correctional institution of this state may request final disposition of any untried indictment, information or complaint pending against him in this state. The request shall he in writing addressed to the court in which the indictment, information or complaint is pending and to the county attorney charged with the duty of prosecuting it, and shall set forth the place of imprisonment.” K.S.A. 22-4301(a). (Emphasis added.)
“The request shall be delivered to the warden, superintendent or other officials having custody of the prisoner, who shall forthwith:
*282(2) send by registered or certified mail, return receipt requested, one copy of the request and certificate to the court and one copy to the county attorney to whom it is addressed.” K.S.A. 22-4302. (Emphasis added.)
As noted above, in Brimer v. State, 195 Kan. 107, the court held that these provisions from the Act operated to cast upon the petitioner the hardship resulting when his notice and request does not reach the appropriate authorities where charges are pending against him.
In State v. Dolack, 216 Kan. 622, 533 P.2d 1282 (1975), the parallelism between the Act and the Agreement was noted; there, the court followed the rationale of Brimer v. State, and applied that rationale to a case under the Agreement.
“The right of an inmate to a speedy trial who is confined in a penal or correctional institution in this state, or confined in a penal or correctional institution in another state, is governed solely by the detainer statutes — in the first instance, by the Uniform Mandatory Disposition of Detainers Act (K.S.A. 22-4301 et seq.), and in the second instance, by the Agreement on Detainers (K.S.A. 22-4401 et seq.). (The second instance includes an inmate who is confined in the United States Penitentiary at Leavenworth, Kansas.)” (Emphasis original.) 216 Kan. 622, Syl. ¶ 4.
“To obtain a speedy trial guaranteed by Section 10 of our Bill of Rights, as legislatively defined by either of the two Acts just referred to, it is incumbent upon an accused incarcerated in a penal institution to comply with all the provisions of the Act applicable to his incarceration, including the preparation of his written request for disposition of detainer to be addressed to the court in which the indictment, information or complaint is then pending against him and to the county attorney charged with the duty of prosecuting it. (State v. Brooks, 206 Kan. 418, 479 P.2d 893; Townsend v. State, [215 Kan. 485, 524 P.2d 758]; State v. Otero, 210 Kan. 530, 502 P.2d 763.)” 216 Kan. at 634.
And in Ekis, Petitioner v. Darr, 217 Kan. 817, Syl. ¶ 1, 539 P.2d 16 (1975), the Kansas Supreme Court reaffirmed the foregoing principles:
“The Uniform Mandatory Disposition of Detainers Act (K.S.A. 22-4301 et seq.) and the Agreement on Detainers (K.S.A. 22-4401 et seq.) are parallel acts designed for the purpose of securing a speedy trial to a defendant incarcerated in a penal institution either in this state or in another state. To invoke the strict 180 day limitation on time of trial under either of the two detainers acts it is incumbent upon an accused to substantially comply with all the provisions of the applicable act.”
It is my considered opinion that the central message of Dolack and Ekis is that one must effectuate actual delivery of one’s notice and request upon the appropriate authorities where the *283charges are pending in order to claim the speedy trial protections under either the Act or the Agreement. From this premise, it is inferentially deductible that, under both acts, the burden of compliance carries with it the onus resulting when an attempt at compliance is abortive. I find strong support for this inference in the following language from Ekis:
“While we have dealt but little with the Agreement on Detainers we have had numerous cases arising under the Uniform Mandatory Disposition of Detainers Act, K.S.A. 22-4301 et seq. In State v. Dolack, 216 Kan. 622, 533 P.2d 1282, we recognized the parallel between the two acts, with the Detainers Act applying to prisoners within the state and the Agreement to those in foreign institutions. In Dolack we reiterated that ‘To obtain a speedy trial guaranteed by Section 10 of our Bill of Rights, as legislatively defined by either of the two Acts just referred to, it is incumbent upon an accused incarcerated in a penal institution to comply with all the provisions of the act applicable to his incarceration.’ (p. 634.) Thus, a prisoner may not invoke the strict 180 day limitation of either act if, for example, he sends his motion to the wrong court (Brimer v. State, 195 Kan. 107, 402 P.2d 789), or serves the prosecutor but fails to send a copy to the court (State v. Otero, 210 Kan. 530, 502 P.2d 763), or files in the proper court but fails to serve the prosecutor (Townsend v. State, 215 Kan. 485, 524 P.2d 758).” 217 Kan. at 822-23.
A very recent case which reiterates the principle that an imprisoned defendant must comply with all the provisions of the Agreement in order to invoke its speedy trial protections is State v. White, 234 Kan. 340, 673 P.2d 1106 (1983). In that case, the court faced the issue of whether the 180-day speedy trial time limitation contained in Article III of the Agreement commenced upon the prisoner’s mailing of his notice and request, or whether those documents must actually be received by the proper authorities in the state which filed the detainer in order to trigger the running of the time period.
In concluding that actual reception of the notice and request by the appropriate officials was required, the court first noted that this result had also been reached by most of the other courts which have addressed the issue. See, e.g., People v. Bielecki, 41 Colo. App. 256, 258, 588 P.2d 377 (1978); State v. Arwood, 46 Or. App. 653, 655-56, 612 P.2d 763 (1980); State v. Plant, 532 S.W.2d 900, 902 (Mo. App. 1976); State v. Ternaku, 156 N.J. Super. 30, 34, 383 A.2d 437 (1978); Annot., 98 A.L.R.3d 160, 208 § 15(a), and cases cited therein.
Our Supreme Court then quoted the following statement by the New Jersey Court in State v. Ternaku, 156 N.J. Super, at 34:
“ ‘The language of the statute is explicit. It provides for the commencement of *284the 180-day period when defendant has “caused to be delivered to the prosecuting officer and the appropriate court,” the written notice and request for final disposition of the pending indictment. The Legislature clearly intended that the documents be delivered to the prosecutor and the appropriate court before the 180-day period starts to run. The period does not start to run upon mere execution and delivery of the notice and request to the warden, commissioner of corrections or other official having custody of defendant. In our view it would be contrary to the public interest to start the running of the 180-day period prior to actual receipt of the notice and request by the prosecutor and the court. If we were to interpret the statute as defendant requests, an indictment would be subject to dismissal each time delivery of the documents to the prosecutor and court is delayed, regardless of cause. We cannot conceive our Legislature as intending such a result by enacting the Interstate Agreement on Detainers. As a matter of fact, had the Legislature intended the 180-day period to begin from the time a defendant delivers the notice and request to the warden, commissioner of corrections or other official having custody over him, it could have so signified by appropriate language.’ ” State v. White, 234 Kan. at 344-45.
After quoting the above, our Supreme Court expressed its opinion as follows:
“We subscribe to this reasoning and believe the result reached effectuates the purpose of the Act. We do not think the legislature intended that prisoners were entitled to dismissal of the charges against them where their request and notice is lost or delayed in the mail. The State should not be required to bring the defendant to trial within 180 days of the time the request was mailed, regardless of when it was received.” State v. White, 234 Kan. at 345. •
While the facts in White are not directly in point with those in the instant case, and while some of White’s impact is by way of dicta, I would nevertheless conclude that White, especially when considered in conjunction with Dolack and Ekis, is binding on this court in the instant case. The lesson which emerges from this line of cases is that the protections of the Agreement may be secured only by strict and actual compliance with its notice and request requirements, specifically, that the required documents must be actually received by the proper authorities. Applying this proposition to the case at bar, I would conclude that petitioner has not been denied a speedy trial, as that right is defined by the Agreement.
The majority have today reached a contrary conclusion. As I stated at the outset, I believe my position is supported (if not mandated) by prior decisions of our Supreme Court. But even if I found no such precedent, and thus felt free to fashion a rule of my own design, I would still reject the majority’s conclusion.
I agree with my distinguished colleagues in their statements *285concerning the purposes to be served by the Agreement. See K.S.A. 22-4401, Art. I, and cases cited in the majority opinion. These purposes are laudable and this judge is, as should be all of the judiciary, committed to their advancement. However, I do not feel that the rule today announced is necessary to the achievement of that end. I also recognize that to protect a right, each wrong must be corrected by a remedy. I believe, though, that the remedy the majority today fashions will do more harm than good.
The majority holds that once a prisoner has delivered his notice and request to the custodial officials in the sending state, he has effected “substantial compliance” with the requirements of the Agreement. From this holding follows the rule that it is this act — delivery of the completed forms to the custodial officials — which unqualifiedly begins the running of the 180-day period of Art. III. While I could embrace this rule in certain situations, I feel that in its application to the facts in the case at bar, the rule has been dangerously expanded.
The majority finds support for its rule in several cases from scattered jurisdictions. To generalize, these cases typically have held that where the custodial officials are guilty of unreasonable delay in the forwarding of a prisoner’s notice and request, then such officials have failed to fulfill their statutory duty under Art. 111(b) to “promptly forward” those documents. In such a case, the 180-day period of Art. 111(a) is held to commence shortly after (or a reasonable time after) the custodial officials received the prisoner’s request. Upon reviewing this array of cases, one feature of similarity emerges: most involved charges that the custodial officials were dilatory in meeting their obligations under the Agreement; many also involved allegations of bad faith on the part of those officials. Thus, the operative language of Art. 111(b) upon which the various courts based their holdings was the limited duty to “promptly forward” the prisoner’s request.
In the instant case, on the other hand, there is no claim of delay on the part of the California officials. The record shows that only five days elapsed between the receipt of petitioner’s request and its being forwarded; thus, it cannot be said that those officials did not act “promptly.” What the majority here does is increase the scope of the duty owed by the custodial official to include insuring that the request is forwarded “to the appropriate offi*286cials” in the receiving state. This duty as interpreted by the majority, it would seem, includes the positive requirement that the custodial official discover and correct any errors in addressing the request that may have been committed by the prisoner.
The case at bar is not one which cries out for the ultimate sanction of dismissal of the pending charges. Petitioner herein was given timely notice of the detainer lodged against him. When he desired assistance, the California authorities provided it. He also consulted with his own Kansas attorney on initiating proceedings under the Agreement. It appears that petitioner was in control of the preparation of the required forms, so it is he who should properly suffer due to infirmities in the manner same were prepared. The custodial officials should not be made insurers of strict compliance with the Agreement, for to do so would be to invite prisoners to manufacture technical noncompliance in the forms of their request, in the hopes that such actions, disguised as “good-faith attempts at substantial compliance,” might reap them a dismissal of charges on speedy trial grounds. It is for all the above reasons that I would not apply the majority’s rule to the case at bar.
I believe that the majority’s rule places too great a burden on the custodial officials in the sending state. While petitioner herein was confined in a large metropolitan center, if the majority opinion herein is allowed to stand, it will also be applicable and binding in thousands of small towns throughout the nation. Is the custodian in such places, usually the sheriff, expected to shoulder the responsibility of addressing the many forms to the proper places? While, being in the minority, I am unable to nail down the lid on such a potential Pandora’s Box, I will at least not help to open it. In addition to my belief that it is wrong, I believe the majority opinion herein is directly contrary to the views of our Supreme Court as expressed in Dolack, Ekis and White. The trial court’s decision herein should have been affirmed.